UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TRUSTEES OF THE NEW YORK CITY DISTRICT

COUNCIL OF CARPENTERS PENSION FUND, :

WELFARE FUND, ANNUITY FUND, AND : 20-CV-2279 (JMF)
APPRENTICESHIP, JOURNEYMAN RETRAINING, — :

EDUCATIONAL AND INDUSTRY FUND et al., : ORDER

Petitioners,
and
SKYECO GROUP LLC,

Respondent.

 

JESSE M. FURMAN, United States District Judge:

On March 13, 2020, Petitioners filed a petition to confirm an arbitration award. Proceedings to
confirm an arbitration award must be “treated as akin to a motion for summary judgment.” D.H. Blair
& Co., Inc. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). Accordingly, it is hereby ORDERED that
Petitioners shall file and serve any additional materials with which they intend to support their petition
to confirm by March 30, 2020. Respondent’s opposition, if any, is due on April 13, 2020.
Petitioners’ reply, if any, is due April 20, 2020. Among other things, the parties should address
whether venue is proper in the Southern District in their opposition and reply papers.

Petitioners shall serve the petition and all supporting papers, as well as this Order, upon
Respondent electronically and by overnight mail no later than March 30, 2020, and shall file an
affidavit of such service with the court no later than March 31, 2020.

SO ORDERED.

Dated: March 16, 2020
New York, New York

 

ited States District Judge
